In related child protective proceedings pursuant to Family Court Act article 10, Darren B. appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Budd, J.), entered June 26, 2006, which, after a fact-finding and dispositional hearing, inter alia, found that he sexually abused and neglected the child Samantha M., and derivatively abused and neglected the children Rebecca M., Emily B., Mia B., and Allison B., and placed the children Samantha M. and Rebecca M. in the custody of their biological father, and the children Emily B., Mia B., and Allison B. in the custody of their mother.
Ordered that the order of fact-finding and disposition is affirmed, without costs ór disbursements.
The appellant, Darren B., is the biological father of the children Emily B., Mia B., and Allison B., and the stepfather of the children Samantha M. and Rebecca M. A preponderance of the evidence supported the Family Court’s determination that Darren B. sexually abused and neglected Samantha M. (see Family Ct Act § 1046 [a] [vi]; [b] [i]; Matter of Tammie Z., 66 NY2d 1, 3 [1985]; Matter of Tyler S., 23 AD3d 564, 565 [2005]; Matter of Khadryah H., 295 AD2d 607, 608 [2002]) and derivatively abused and neglected Rebecca M., Emily B., Mia B., and Allison B. (see Matter of Diamond K., 31 AD3d 553, 554 [2006]; Matter *843of Dutchess County Dept. of Social Servs. v Douglas E., 191 AD2d 694 [1993]). Evidence of Samantha’s subsequent recantations does not mandate setting aside the finding of sexual abuse (see Matter of Shavar B., 7 AD3d 619, 620 [2004]; Matter of Jenna R., 207 AD2d 403, 404 [1994]). Schmidt, J.P., Crane, Krausman and Dickerson, JJ., concur.